271 S.W.3d 60 (2008)
Kenny WOODS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90148.
Missouri Court of Appeals, Eastern District, Division Five.
November 18, 2008.
Meleaner Harvey, St. Louis, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen Kramer, for respondent.
Before NANNETTE A. BAKER, C.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.


*61 ORDER

PER CURIAM.
Appellant, Kenny Woods, appeals from the motion court's denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing, the Honorable Timothy J. Wilson presiding. Woods was convicted by a jury of the class A felony of assault in the first degree in violation of § 565.050, RSMo 2000, the felony of armed criminal action in violation of § 571.015, RSMo 2000, and the class A misdemeanor of violation of an order of protection in violation of § 455.085, RSMo 2000, in the Circuit Court of St. Louis City. Woods was sentenced to two concurrent sentences of twelve years for the felonies and thirty days for the misdemeanor conviction. Woods appealed his sentence and judgment in State of Missouri v. Woods, 210 S.W.3d 311 (Mo.App. E.D.2006). This court affirmed.
On 24 January 2007 Woods filed a motion for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15 in which he alleged ineffective assistance of counsel in that his trial counsel called two character witnesses to testify about his reputation despite the fact that Woods had a significant amount of prior arrests for violent offenses. Woods alleged that by calling character and reputation witnesses his counsel opened the door for the prosecutor to cross examine these witnesses about his prior arrests for violent offenses. The motion court denied Woods' request for an evidentiary hearing and issued its order on 4 July 2007. The motion court concluded Wood's claim was without merit because the decision to call the witnesses was a matter of strategy that was not clearly unreasonable under the facts of this case.
Woods claims that the motion court erred in denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing because he alleged facts that warranted relief and were not clearly refuted by the record.
We have reviewed the briefs and the record on appeal, and no error of law appears. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.